Citation Nr: 0948508	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-28 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for chronic brain syndrome 
associated with brain trauma with super-imposed anxiety 
reaction, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from April 1951 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Board previously adjudicated the Veteran's case in July 
2008.  The Veteran's claim for an increased rating was 
denied.  

The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
He was represented by an attorney in his appeal.  The 
Veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision.  
The main argument was that the Board did not explain in its 
decision why the Veteran was not entitled to a separate 
disability rating for his seizure disorder.  The Joint Motion 
also requested that the Court remand the case to the Board 
for further development and re-adjudication in accordance 
with the directives of the July 2009 Joint Motion.  

The Court granted the Joint Motion for remand in July 2009 
and returned the case to the Board.  The Veteran's attorney 
withdrew his representation of the Veteran following the 
Court's action in granting the Joint Motion.  A Veterans 
Service Organization is now his representative, as reflected 
on the title page.

The Board wrote to the Veteran in August 2009.  The Veteran 
was advised that the case was returned to the Board by the 
Court.  He was further advised that he had 90 days to submit 
additional evidence or argument in support of his claim.  The 
Veteran responded that he had no additional evidence or 
argument to submit in September 2009.

The Veteran's representative submitted additional argument in 
support of the case in September 2009.

FINDINGS OF FACT

1.  The Veteran's chronic brain syndrome associated with 
brain trauma is not manifested by a psychiatric disorder; the 
Veteran has subjective complaints of headaches, cognitive 
defects in memory, and transient global amnesia episodes; the 
transient global amnesia episodes are not manifested by major 
seizures and minor seizure activity does not occur weekly.

2.  For the reasons stated below, the rating criteria do not 
allow for a separate disability rating for the Veteran's 
seizures.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for chronic brain syndrome associated with brain trauma, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.14, 4.20, 4.120, 4.121, 
4.122, 4.124a, 4.126, 4.130, Diagnostic Codes 8045, 8100, 
8910, 8911, 9304, 9400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2009)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

During the pendency of this appeal, the Court issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The Court also addressed the notice required in certain cases 
involving increased ratings.  See Vazquez, supra; vacated and 
remanded by 580 F.3d 1270 (Fed. Cir. 2009).  The Court had 
previously held that claims for an increased rating could 
require notice specific to the disability as well as notice 
to provide evidence as to how the disability affected the 
claimant's daily life.  However, the United States Court of 
Appeals for the Federal Circuit vacated the decision and 
remanded the case back to the Court.  The Federal Circuit did 
not find the same obligation for notice in increased rating 
claims as did the Court.

The Veteran's claim was received in May 2005.  The RO 
initially wrote to him in July 2005.  He was informed of the 
evidence/information needed to substantiate a claim for an 
increased rating.  He was given examples of evidence he could 
submit in support of his claim.  He was advised of VA's duty 
to assist and what he needed to do in the development of his 
claim.  He was asked to submit evidence to the RO.  He was 
advised that private treatment records had been requested.

The RO again wrote to the Veteran in regard to his increased 
rating claim in August 2005.  The letter advised him he 
needed to submit evidence to show his disabilities had gotten 
worse.  The Veteran was advised of the evidence added to the 
record and the procedural steps taken in the development of 
his claim.  

The RO denied his claim for an increased rating in January 
2006.  The Veteran disagreed with the RO's action that same 
month.  The Veteran was issued a statement of the case in 
July 2006 and he perfected his appeal that same month.  

The RO conducted additional development in the case but his 
claim remained denied.  The Veteran was issued a supplemental 
statement of the case (SSOC) that listed the evidence added 
to the record and explained the basis for the continued 
denial of his claim in August 2007.  

The RO wrote to the Veteran again in April 2008.  He was 
provided the notice addressed by the Court in Vazquez.  The 
letter informed him of the rating criteria applicable to his 
service-connected disability and explained how VA determined 
a disability rating.  

The RO also wrote to the Veteran to provide him the notice 
required by the Court in Dingess in May 2008.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset 
he demonstrated actual knowledge of what was required to 
establish an increased rating as evidenced by his statements 
and the submission of medical evidence he believed supported 
his claim.  Moreover, he appealed the Board's initial 
decision to the Court and provided specific argument as to 
why he was entitled to an increased rating for his 
disability.  There is no evidence of prejudice to the Veteran 
based on any notice deficiency and he has not alleged any 
prejudice.  Thus, the Board is satisfied that the duty to 
notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran claim has been obtained.  The 
evidence includes his STRs, private and VA treatment records, 
and statements from the Veteran.  He and his spouse testified 
at a Travel Board hearing in May 2008.  The Veteran was 
afforded several VA examinations.  The examinations are 
adequate upon which to base a determination as they fully 
address the rating criteria as well as the impact of the 
disabilities on the Veteran's daily life.  His employment is 
not at issue as he is retired.  See 38 C.F.R. § 3.326 (2009), 
Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.

II.  Background

The Veteran served on active duty from April 1951 to April 
1952.  He was injured in a motor vehicle accident (MVA) in 
October 1951.  Service treatment records (STRs) pertaining to 
his initial treatment do not reflect any evidence of a skull 
fracture.  A lack of skull fracture was confirmed by x-rays 
on several occasions during the course of the Veteran's 
treatment and evaluation during service.  Thus, contrary to 
testimony presented by the Veteran and his spouse at a Travel 
Board hearing in May 2008, the Veteran did not have a metal 
plate inserted in his head at any time during service.

The STRs show that the Veteran did sustain a scalp laceration 
from striking his head either on the dashboard or the 
windshield of the car during the MVA.  

The Veteran underwent Physical Evaluation Board (PEB) 
proceedings in February 1952.  The Veteran was recommended 
for disability retirement, with a 30 percent rating, based on 
a diagnosis of conversion reaction, chronic, manifested by 
persistent (daily) frontal headaches, diffuse anxiety, 
hyperhidrosis and insomnia.  The findings of the Board were 
modified in that the Veteran was not retired for disability, 
rather he was discharged from service by reason of 
disability.  He was paid disability severance pay and 
discharged in April 1952.

The Veteran submitted his initial claim for VA disability 
compensation benefits in April 1952.  The RO granted service 
connection for conversion reaction by way of a rating 
decision dated in May 1952.  The grant was based on evidence 
contained in the Veteran's STRs.  The Veteran was awarded a 
10 percent disability rating.  

The Veteran was afforded a VA examination in December 1957.  
The Veteran was noted to complain of headaches.  The examiner 
said the Veteran presented with no evidence of psychosis or 
psychopathy.  An electroencephalogram (EEG) was interpreted 
to show a mild dysrhythmia.  A skull x-ray was interpreted to 
show no evidence of fracture or increase intracranial 
pressure.  The diagnosis was chronic brain syndrome 
associated with brain trauma with super-imposed anxiety 
reaction.  

The Veteran's disability rating was increased to 30 percent 
by way of a rating decision dated in February 1958.  The 
characterization of his disability was changed to chronic 
brain syndrome associated with brain trauma with super-
imposed anxiety reaction.

The Veteran sought an increased rating for his disability in 
April 1982.  Private and VA treatment records developed for 
that claim show that he had a number of physical complaints 
that were unrelated to his service-connected disability.  He 
had cardiovascular problems, a problem with his knees, as 
well as having developed benign positional vertigo.  The 
Veteran did complain of headaches that could be related to 
his disability.

He was afforded a VA examination in November 1982.  He 
related having difficulties because of his left leg and 
headaches.  The examiner concluded that there was an Axis I 
diagnosis of phase of life problem.  He also provided Axis 
III findings where he said considerations of the Veteran's 
physical health were important to include vascular headaches, 
postural hypotension, and angina.  

A subsequent January 1983 rating decision noted that the 30 
percent rating for chronic brain syndrome associated with 
brain trauma with superimposed anxiety reaction was a 
protected rating.  The Veteran's claim for an increased 
rating was denied.  The RO evaluated the Veteran's disability 
under Diagnostic Codes 8045-9400.

The Veteran's current claim for an increased rating was 
received in May 2005.  He said he had received treatment from 
VA.  The RO wrote to him and asked that he identify sources 
of treatment or provide the records in July 2005.  The 
Veteran identified having received treatment from E. 
Bromfield, M.D., of Brigham & Women's Hospital, and E. 
Freccero, M.D.

Records for Dr. Bromfield, for the period January 2004 to 
September 2005, were obtained.  The records included he 
results of a head and neck computerized tomography (CT) 
angiogram performed in January 2004.  It was noted that the 
Veteran had a history of recurrent amnesia as well as an old 
posterior cerebral artery (PCA) stroke.  The impression was 
old right PCA infarct as well as bilateral carotid 
bifurcation and vertebral artery origin atherosclerotic 
plaque with mild left bifurcation stenosis.  A note from 
April 2004 noted that the Veteran was seen for follow up for 
episode amnesia he had last experienced in December 2003.  
Dr. Bromfield reviewed the results of the January 2004 CT 
angiogram and said the results provided further evidence that 
the Veteran's remote right PCA stroke was of cardiac origin.  
He noted that electroencephalogram (EEG) results showed no 
definite epileptiform abnormalities interictally.  His 
impression was that there was a history of recurrent episodes 
that clinically resembled transient global amnesia.  He added 
that, in the absence of a definite vascular or other cause, a 
complex partial seizure that was either prolonged or followed 
by a long postictal state remained a reasonable possibility.  
He felt a low dose of Neurontin had a good chance of being 
effective.

A note from June 2004 addressed a telephone call from Dr. 
Freccero who reported the Veteran as having another episode 
of confusion that was cleared in the emergency department.  
The Veteran was seen again in September 2004 regarding 
recurrent episodes of amnesia and possible confusion lasting 
for several hours.  He had experienced one of these episodes 
in June 2004, which was the first one in 6 months.  It was 
somewhat shorter than the others as he was almost clear by 
the time he arrived in the emergency department and some of 
the memories returned later.  He was admitted overnight and 
his Neurontin was increased from 300 b.i.d. to [ ] t.i.d.  He 
had tolerated this change in medication fairly well.  He had 
not had any other episodes suggestive of partial seizures or 
transient ischemia.  On examination, the veteran appeared 
well.  Neurologically, he was alert and conversant with fluid 
speech.  The cranial nerve examination showed normal pupils.  
There was a partial left upper quadrant visual field cut.  
Facial sensation and strength, palate elevation, shoulder 
shrug, and tongue protrusion were all normal.  In summary, 
the etiology of the Veteran's episodes was unclear, but it 
seemed reasonable to continue the Veteran with Gabapentin 
because of the possibility of partial seizures, or less 
likely, migraine equivalents.  The Veteran's medication dose 
was increased.  He was scheduled to be seen in 6 months.  

Dr. Bromfield was informed of another spell by Dr. Freccero 
in January 2005.  The spell was noted as mild and lasting one 
hour.  In April 2005, the Veteran returned for follow-up care 
for focal seizures causing transient confusion and usually 
amnesia.  The Veteran had experienced a spell in January 
2005.  However, this spell seemed much milder than prior 
spells.  His wife called the physician when the Veteran 
seemed a little agitated, but lucid in the morning.  Later in 
the day, he complained of not feeling well, but was quite 
conversant.  He may have had amnesia for part of the day.  
When he was seen, the symptoms were clearing and the 
examination was unremarkable.  At that time, his Neurontin 
was increased by another 300 milligrams so that he was now 
taking 300/300/600.  He was not aware of any sedation or 
other side effects.  His other medications were listed.  On 
examination, the Veteran appeared at his baseline.  
Neurologically, he was alert and articulate with fluid 
speech.  His spirits were good.  The cranial nerve 
examination showed normal pupils.  There was a left upper 
quadrant visual field cut.  Extraocular movements were 
saccadic, but full, and there was no nystagamus.  Facial 
sensation and strength, palate elevation, shoulder shrug, and 
tongue protrusion were all normal.  In summary, the Veteran's 
probable focal seizures had declined in frequency and 
severity.  The last time that there was clear alteration in 
awareness observed was probably before the physician saw him 
over 1.5 years ago.  He had a mild episode in June and even 
milder episode in January.  Because he was tolerating 
Neurontin very well, the Veteran preferred to increase his 
dose rather than wait for any further spells, so he was 
increased to 600 b.i.d.  He was scheduled to be seen in 6 
months.  

In September 2005, the Veteran was seen for follow-up of 
probable focal seizure causing transient confusion and 
usually amnesia since January 2005.  He was tolerating 
Neurontin at 600 t.i.d.  He was not aware of any sedation or 
side effects.  His other medications were listed.  On 
examination, the Veteran appeared at his baseline.  
Neurologically, he was alert and articulate with fluid 
speech.  His spirits were good.  The cranial nerve 
examination showed normal pupils.  There was a partial left 
upper quadrant visual field cut.  Extraocular movements were 
saccadic, but full, and there was no nystagamus.  Facial 
sensation and strength, palate elevation, shoulder shrug, and 
tongue protrusion were all normal.  Hearing was slightly 
diminished.  In summary, the Veteran's probable focal 
seizures had responded to a moderate Neurontin dose.  He had 
not had any spells for 9 months and none with clear 
alteration in awareness since starting medication 2 years ago 
(2003).  He was continued on the current dose of medication 
and scheduled to be seen in 6 months.  

Records from Dr. Freccero, for the period from January 2000 
to June 2005, were obtained.  The records document treatment 
for cardiac-related conditions to include chronic atrial 
fibrillation.  He was not treated for headaches during this 
period.  The Veteran was evaluated following an episode of 
confusion and being slow to respond to his family in October 
2002.  He did not lose consciousness.  The assessment was 
transient ischemic attack (TIA) versus seizure.  Dr. Freccero 
said he was suspicious that the Veteran had either of the two 
events.  He felt that Veteran could be upset over family 
issues.  A follow up in December 2002 noted no further 
episodes.  A note from January 2004 reported the Veteran 
having been hospitalized for his lapse of memory that same 
month.  It was noted that the Veteran was placed on Dilantin 
but was told to hold off on the medication.  Dr. Freccero 
noted that the Veteran was to see Dr. Bromfield for an 
assessment of whether the Veteran was experiencing seizures.  

In September 2004, the Veteran was noted as having had 
neurological issues, but his current examination was 
unremarkable.  These were noted as episodes of relapses.  The 
issue of loss of consciousness was not clear by history.  In 
January 2005, the Veteran was seen after an episode of 
amnesia.  The Veteran felt that he might have had a seizure, 
but the physician was not sure.  In March 2005, a seizure 
disorder was noted as part of the Veteran's current medical 
status.  He was to continue taking Neurontin.  

The Veteran submitted a statement from Dr. Freccero, dated in 
October 2005.  Dr. Freccero said that the Veteran had 
continued to be evaluated by Dr. Bromfield for a history of 
focal seizures.  He also stated that he agreed with Dr. 
Bromfield that the Veteran needed to continue taking 
Neurontin 600 milligrams t.i.d.  

The Veteran also submitted the results of an EEG done in 
January 2004.  The EEG was said to be a 24-hour ambulatory 
EEG.  It was said to be within normal limits with no definite 
focal or epileptiform features, and no push buttons 
identified.

VA treatment records dated in August 2002 and June 2005 were 
associated with the claims folder.  The physician from August 
2002 reported that she had not seen the Veteran since 1998.  
The entry noted that the Veteran had no new complaints and 
wanted to establish primary care with VA.  He was noted to 
have an occipital infarction in 1992 with residual left 
superior quadrant anopsia.  The Veteran was seen by the same 
VA physician in June 2005.  There was a notation of a VA eye 
clinic visit in July 2004.  The entry also said the Veteran 
had been lost to follow up since August 2002 until 2004.  
There was no reference to complaints or treatment involving 
the issue on appeal.  

In August 2005, the Veteran was afforded a VA neurological 
examination.  The history of the Veteran's inservice accident 
was reviewed.  Since that time, the Veteran indicated that 
his memory was negatively affected.  In addition, he reported 
that he had had acute spells of being unable to know where he 
was or whom he was.  These spells had occurred over the last 
12 years.  The first episodes of these spells, characterized 
as transient global amnesia, occurred in 1993.  In total, the 
Veteran had had 6-10 of these episodes with 4-5 occurring in 
the last 2 years.  In addition, the Veteran had suffered a 
stroke in 1992 which resulted in visual problems which had 
since resolved.  The Veteran had held various jobs post-
service and had mostly worked with heavy equipment.  He 
retired in 1981 after he fell off a rig and hurt his legs.  
His lack of memory negatively had affected his functioning at 
home and at work, when he was working.  

On examination, the Veteran's mental status was alert and 
oriented times three.  The Veteran needed some prompting as 
to the date.  He knew who the President and past Presidents 
of the United States were and he also knew the name of the 
Vice President.  He remembered 1 out of 3 phrases after 3 
minutes and did not remember them after 5 minutes without 
prompting.  However, with prompting, he was able to remember 
3 out of 3 in 5 minutes.  He was able to repeat phrases 
correctively.  He could repeat 6 out of 7 digits in a row.  
He was able to spell "world" forward and backwards.  Serial 
7's were preformed poorly.  However, he was able to so simple 
mathematical calculations.  He also followed 3 step commands 
appropriately.  His speech was fluent with no paraphrasic 
errors.  Cranial nerve examination II to XII were within 
normal limits.  He had no evidence of a field cut.  His 
pupils were equal, round, and reactive to light.  Motor 
examination revealed a normal distal rapid alternating 
movements.  His strength was normal and his tone was normal 
in all 4 limbs.  Cerebellar examination revealed normal 
finger to nose and normal heel to shin examination.  

The impression was amnestic syndrome secondary to head trauma 
suffered in the service; transient global amnesia episodes.  
The examiner indicated that it was possible that prior head 
trauma produced memory deficits which might have predisposed 
the Veteran to more frequent and severe spells of transient 
global amnesia.  

The same examiner provided a report for an assessment of the 
Veteran's disability as a brain injury.  The history and 
findings were essentially unchanged from his other report.  
The impression was that the Veteran likely suffered an 
amnestic syndrome related to severe head injury suffered 
during the war [service].  He said the Veteran had some 
problems with memory loss but had been able to hold down jobs 
working in heavy equipment over the decades following 
service.  

The Veteran was also afforded a VA mental disorder 
examination.  Mental status examination revealed that the 
Veteran was engaging, cooperative and relaxed.  He answered 
all questions to the best of his ability.  His speech rate 
and productivity were within normal limits.  There was no 
evidence of agitation, irritability, or hostility.  He 
demonstrated no thought disorder, hallucinations, paranoid 
ideation, or delusions.  He was oriented in all three 
spheres.  His insight and judgment were good.  He denied any 
history of either suicidal or homicidal ideation.  There was 
no evidence of any depressions or psychotic episodes.  The 
examiner did not provide a diagnosis for either Axis I or 
Axis II, meaning he did not find evidence of a psychiatric 
disorder.  The global assessment of functioning (GAF) score 
was 85.  In summary, the examiner stated that there was no 
evidence that the Veteran suffered from a major psychiatric 
disorder.  The etiology of the transient amnesia episodes 
clearly rested within a neurological disorder.  The 
examiner's impression was that they were causally related to 
his inservice significant head trauma.  He opined that they 
were not TIAs as the Veteran had experienced these episodes 
while on Coumadin.  He said they could be seizure-related.  
They were not related to any substance abuse.  

Thereafter, the Veteran continued VA outpatient care.  The 
Veteran was noted to have a history of episodic global 
amnesia and anxiety disorder.  There was no treatment for 
headaches or seizures by VA.  

In a May 2007 letter, S. Koshbin, M.D., indicated that the 
Veteran had a seizure disorder and was taking 2100 milligrams 
of Neurontin per day.

In May 2008, the Veteran testified at a personal hearing 
before the undersigned with his wife who is a registered 
nurse.  The Veteran related that he had a steel plate in his 
head, so he could not have any magnetic resonance imaging 
tests.  He had experienced memory loss, amnesia, and 
headaches.  He related that his headaches would last for 3-4 
hours and go on for weeks at a time.  He reported that he 
last worked in 1981, when he fell off a rig, hurt his legs, 
and had to stop working.  The Veteran reported that he was on 
medication.  His wife related that his medication had been 
increased and the medication prevented seizures.  She 
indicated that he had been denied an increased rating since 
he was not having seizures, but the medication is what 
prevented these seizures.  He had not had a seizure for a 
year.  

As noted in the Introduction, the Board decided the Veteran's 
case in July 2008 but this decision was vacated by the Court 
in granting a Joint Motion to vacate the decision and remand 
the case.  The Joint Motion stated that the previous Board 
decision did not explain why the Veteran was not entitled to 
a separate disability rating for seizures in addition to the 
current 30 percent rating in effect.

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  If the evidence of 
record supports it, staged evaluations may also be assigned 
for different periods over the course of the pendency of the 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability has been rated under Diagnostic Code 
8045-9400 since January 1983.  It has been rated at the 30 
percent level since December 1957.  Thus, the 30 percent 
rating is considered to be protected.  See 38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951(b) (2009).  

According to the diagnostic code which evaluates impairment 
resulting from brain disease due to trauma, Diagnostic Code 
8045, purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007).  
Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., which are recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Id.

In this case, the Veteran does not have a diagnosis of multi-
infarct dementia.  The Veteran has subjective complaints of 
headaches, per his hearing testimony.  Although there is no 
recent medical documentation of headaches during the appeal 
period, the Board finds that the Veteran is competent to make 
subjective complaints of headaches.  However, pursuant to 
Diagnostic Code 8045, those headaches associated with the 
brain trauma may only be assigned a 10 percent rating and may 
not be combined with any other rating.  The Veteran has 
already been assigned a higher rating of 30 percent.  So, 
rating the Veteran on this basis will not afford a higher 
rating as there may be no combining with other ratings.  The 
Board notes that while the rating schedule permits higher 
ratings for migraine headaches as a disease entity under 
Diagnostic Code 8100, there is no current confirmed diagnosis 
of migraine headaches, so a rating on this basis would not be 
appropriate.  There is no need for examination in this regard 
as the record is replete with private medical evaluations, VA 
outpatient records, and 2 VA examinations.  

Although the RO used a hyphenated rating when evaluating the 
Veteran's disability in January 1983, he has, in essence, 
been assigned a rating based on the psychiatric component of 
his disability.  This is so from when he was first granted 
service connection in 1952 and true from the rating in 1983.  
The Board notes that 38 C.F.R. § 4.126(d) provides that when 
a single disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency shall 
evaluate it using a diagnostic code which represents the 
dominant (more disabling) aspect of the condition.  
Diagnostic Code 9400, the second portion of the Veteran's 
disability rating, provides the rating for generalized 
anxiety disorder.  

According to Diagnostic Code 9400, a 30 percent evaluation 
requires evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9400 (2009).  
The next higher evaluation of 50 percent evaluation will be 
awarded with evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  A 100 percent rating is assigned when 
there is total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The Board further notes that a global assessment of 
functioning (GAF) rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  The Board notes that an examiner's classification of 
the level of psychiatric impairment, by a GAF score, is to be 
considered but is not determinative of the percentage rating 
to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  

In this case, the August 2005 VA examiner determined that the 
Veteran does not currently have a psychiatric diagnosis and 
his GAF was 85, consistent with the absence of symptoms.  The 
mental status examination did not reveal positive psychiatric 
findings.  Nor is a psychiatric disorder found in the 
treatment records that predate the current claim and that 
were obtained in conjunction with the Veteran's current 
request for an increased rating.

The Veteran has cognitive dysfunction, which has been 
essentially attributed to a seizure disorder and not to a 
psychiatric disorder.  Nevertheless, even considering the 
cognitive dysfunction, mild memory loss is contemplated in a 
30 percent rating based on the psychiatric code criteria.  
The most recent VA examination showed that the Veteran had 
cognitive deficits, but was able to perform memory testing 
adequately with prompting, performs mathematical 
calculations, and could follow 3 step commands.  His long-
term memory appeared unimpaired.  Otherwise, as noted, 
psychiatric symptoms were not demonstrated and no psychiatric 
disorder was diagnosed for either Axis I or Axis II.  
Therefore, a higher rating on the basis of cognitive 
dysfunction under Diagnostic Code 9400, by analogy per 
38 C.F.R. § 4.20 since there is no psychiatric disorder, 
would not be warranted.  The current manifestations do not 
more nearly approximate a 50 percent rating.  Accordingly, 
there is no basis for a rating in excess of 30 percent, as 
the rating criteria for a psychiatric disability clearly are 
not met.  The initially diagnosed psychiatric component is 
not the dominant aspect of the Veteran's disability.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by VA must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, 
Diagnostic Code 8045-9400.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

In reviewing the evidence of record, as indicated above, it 
is clear that the Veteran's current manifestations consist of 
episodes of global transient amnesia associated with a 
seizure disorder/amnestic syndrome which has been medically 
related to the inservice head trauma.  In fact, he did not 
exhibit psychiatric symptoms at the time of his previous VA 
examination in November 1982.  As such, the Board finds that 
consideration of a rating based on the current neurological 
deficits is more appropriate.  

Under 38 C.F.R. § 4.121, neurological observation in a 
hospital may be ordered where there is doubt as to the true 
nature of epileptiform attacks.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).

In this case, the Veteran does not have a diagnosis of 
epilepsy.  However, the Board finds that the Veteran's 
seizure disorder/amnestic syndrome may be rated by analogy to 
the diagnostic codes pertaining to epilepsy.  See 38 C.F.R. 
§ 4.20.  There is sufficient lay, private medical, and VA 
medical evidence to ascertain the nature of the Veteran's 
seizure/amnesia attacks.  

Under Diagnostic Codes 8910 and 8911, grand and petit mal 
epilepsies are respectively rated under a "General Rating 
Formula" for major and minor seizures.  The General Rating 
Formula for Major and Minor Seizures provides as follows:  
Epilepsy manifested by at least one major seizure in the last 
2 years or at least 2 minor seizures in the last 6 months 
warrants a 20 percent rating.  Epilepsy manifested by at 
least one major seizure in the last six months, or two in the 
last year; or an average of at least five to eight minor 
seizures weekly may be assigned a 40 percent evaluation.  A 
60 percent evaluation requires an average of at least one 
major seizure in four months over the last year; or nine to 
ten minor seizures per week.  An 80 percent evaluation 
requires an average of at least one major seizure in three 
months over the last year; or more than ten minor seizures 
weekly.  A 100 percent evaluation requires an average of at 
least one major seizure per month over the last year.  

NOTES 1 and 2 listed above that "General Rating Formula" 
define the following:  A "major seizure" is characterized 
by the generalized tonic-clonic convulsion with 
unconsciousness.  A "minor seizure" consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal); or sudden jerking movements of 
the arms, trunk or head (myoclonic type); or sudden loss of 
postural control (akinetic type).  NOTES 1-3 listed below 
that "General Rating Formula" state the following:  When 
continuous medication is shown necessary for the control of 
epilepsy, the minimum evaluation will be 10 percent.  There 
will be no distinction between diurnal and nocturnal major 
seizures.  In the presence of major and minor seizures, rate 
the predominating type.  This rating will not be combined 
with any other rating for epilepsy.

In addition, the rating schedule notes that a nonpsychotic 
organic brain syndrome will be rated separately under the 
appropriate diagnosis code.  However, as indicated above, 
there is no current diagnosis of a psychiatric disorder.  

The nature of the Veteran's recent seizure or amnesia 
episodes has not included convulsions or unconsciousness.  
Nor is there is any diagnosis, impression, or assessment that 
the Veteran has had a major seizure at any time.  Thus, the 
episodes are more consistent with the description of a 
"minor seizure."  

The Veteran has been taking Neurontin to control his 
seizures/amnesia episodes.  The Veteran and his wife 
essentially argue that it is unfair to deny a higher rating 
for his disability because medication is necessary to control 
the symptoms.  The ratings based on seizures specifically 
take into consideration the use of medication.  However, the 
use of medication to control episodes only secures a 10 
percent rating.  Thus, a higher rating based on the premise 
that medication is needed to control more severe or more 
frequent seizure or amnesia episodes is not warranted.  

In this case, a 30 percent rating is in effect.  In order for 
a higher rating to be warranted, the seizure disorder must be 
manifested by at least one major seizure in the last six 
months, or two in the last year; or an average of at least 
five to eight minor seizures weekly.  The Board notes that 
during the course of the appeal, the Veteran had episodes in 
June 2004 and January 2005, with the episodes becoming 
milder, both occurring within the one-year period prior to 
his current claim in May 2005.  At his hearing, the Veteran 
and his wife indicated that there had been no episodes within 
the past year.  Even assuming there had been another episode 
between January 2005 and the May 2008 hearing, the Veteran 
does not meet the criteria for a higher rating.  The Veteran 
does not have transient global amnesia episodes or other 
seizure activity, which occurs five to eight times a week.  

The Board is aware of the Veteran's memory and other 
cognitive dysfunction problems as well as his subjective 
headache complaints.  The Board finds that the Veteran's 
current disability rating is appropriate when taking into 
account the totality of his symptoms.  The diagnostic codes 
for seizures provide for ratings based on the frequency of 
seizures and are not based on cognitive deficits.  Although 
the psychiatric diagnostic codes include such consideration, 
as noted, the Veteran does not have a current psychiatric 
diagnosis.  Even considering the cognitive dysfunction under 
Diagnostic Code 9400 by analogy, a higher rating is not 
warranted as the current manifestations do not more nearly 
approximate a 50 percent rating under that diagnostic code 
for the reasons discussed above.  

In sum, the Veteran's chronic brain syndrome associated with 
brain trauma is not manifested by a psychiatric disorder.  
Rather, the Veteran has subjective complaints of headaches.  
He also has demonstrated cognitive defects in memory.  He 
also has exhibited transient global amnesia episodes; 
however, the transient global amnesia episodes are not 
manifested by major seizures and minor seizure activity does 
not occur weekly.  Accordingly, the Board finds that in 
considering the Veteran's symptoms in their totality, the 
current 30 percent rating is appropriate and the criteria for 
a higher rating, based on either the psychiatric diagnostic 
codes or the seizure disorders codes, are not met.  

In reaching this conclusion, and to address the argument 
expressed in the Joint Motion of July 2009, the Board finds 
that to award a separate disability of even 10 percent for 
control of seizures with medication, would be pyramiding.  
The above analysis has included a discussion as to how 
disabilities of brain disease due to trauma are to be rated.  
The rating criteria establish a mechanism to evaluate the 
disability by way of the predominant aspect of the condition.  
The rating criteria do not allow for the combination of 
separate disability ratings for this type of disability as 
suggested in the Joint Motion.  

The Board notes that the Joint Motion did not point to any 
authority that would direct a combined rating in this case.  
Rather, the argument was that the Board did not adequately 
address why a combined rating was not in order.  The Joint 
Motion did cite to the holding in Esteban v. Brown for the 
proposition that all disabilities, including those arising 
from a single disease entity, are to be rated separately and 
the ratings combined.  6 Vet. App. 259, 261 (1994).  The 
citation also included the advisement that such action could 
be taken except as provided otherwise in the rating schedule.  
Id.  

The Court has addressed how such an exception does serve to 
prohibit the very type of rating sought in this case in Brady 
v. Brown, 4 Vet. App. 203 (1993).  There the Veteran was 
granted service connection for a psychiatric disorder, 
manifested by a somatoform disorder, but was denied service 
connection for a physical disability associated with the 
disorder.  The Board determined that the predominant 
disability was the psychiatric disorder.  In affirming the 
Board's decision, the Court said:

As in the instant case, situations 
may arise in which service 
connection for a claimant's 
disability is established, but that 
the nature of the medical evidence 
is such that reasonable arguments 
may be made for rating the 
disability under two or more 
possible diagnostic codes.  In such 
circumstances, the rating board or 
the BVA [Board] must weigh the 
evidence and make an informed choice 
as to which diagnostic code provides 
the most appropriate method for 
rating the veteran's disability.  

Brady, 4 Vet. App. at 206.  The Court acknowledged that VA 
had adopted the anti-pyramiding regulation of 38 C.F.R. 
§ 4.14 to avoid rating the same disability under various 
diagnoses.  

In the Board's view, the facts of this case and the 
applicable rating criteria are against the grant of a 
separate disability rating for seizures.  This Veteran did 
not manifest any symptoms of a seizure-like disorder until 
2002.  Prior to that time, his disability had been rated for 
the predominant aspect - psychiatric symptoms.  As noted, he 
has not carried an Axis I psychiatric diagnosis since at 
least 1983.  Thus, when his current claim was evaluated, both 
the neurological and psychiatric aspects of his disability 
were considered to determine if one or the other could result 
in the grant of a higher rating.  

For the reasons cited above, the Board finds that it would 
not be in accordance with the specific provisions of the 
rating criteria for the Veteran to receive a separate 
disability rating for the neurological manifestations that 
are now present in addition to his currently protected 30 
percent disability rating.  See Brady, see also 38 C.F.R. 
§§ 4.14, 4.124a, 4.126(d).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increase rating for the Veteran's disability at any time 
during the pendency of his appeal.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  

The Board has also considered whether the Veteran's 
disability is so exceptional as to require consideration of 
an extraschedular rating.  In Thun v. Peake, the Court held 
that determining whether a claimant is entitled to an 
extraschedular rating is a three-step inquiry.  22 Vet. App. 
111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The 
first step is to determine whether the "evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate."  Id.  If the adjudicator 
determines that this is so, the second step of the inquiry 
requires the adjudicator to "determine whether the 
claimant's exceptional disability picture exhibits other 
related factors," such as marked interference with 
employment or frequent periods of hospitalization.  Id. at 
116.  Finally, if the first two steps of the inquiry have 
been satisfied, the third step requires the adjudicator to 
refer the claim to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination of whether an extraschedular rating is 
warranted.  Id. 

In this case, the schedular criteria are adequate to address 
the Veteran's level of disability.  His disability rating is 
recognition of a moderate disability.  The 30 percent rating 
is an indication of both occupational and social impairment.  
The Veteran's subjective and objective symptoms are 
contemplated in the rating criteria and are allowed for in 
his 30 percent rating.  There is nothing unusual in his 
specific case of complaints of headaches, and requirement to 
take medication to avoid having any additional seizure-like 
episodes that renders the rating schedule as inadequate to 
address his disability.  In light of this finding there is no 
requirement to proceed with the next two steps in 
consideration of an extraschedular rating.  Thun, 22, Vet. 
App. at 116.


ORDER

An increased rating for chronic brain syndrome associated 
with brain trauma, with super-imposed anxiety reaction, is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


